 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT TACOMA
 9
10
     L.K.M., et al.,                                  Case No. CV18-5345BHS
11
                                                      ORDER CONTINUING TRIAL
12                                 Plaintiffs,
13                            v.
14
     BETHEL SCHOOL DISTRICT, et al.,
15
16                                 Defendants.
17
18           Based on General Orders No. 01-20 and No. 02-20, the Court determines that trial in
19 this case cannot proceed on the currently scheduled date of May 19, 2020. General Order No.
20 02-20 provides that all civil and criminal hearings and trial dates in the Seattle and Tacoma
21 Courthouses scheduled to occur before June 1, 2020 are continued pending further order of
22 the Court. The need to protect the public health and safety of all those entering and working
23 in the Courthouse as detailed in General Order No. 02-20 constitutes good cause to modify
24 the scheduling order pursuant to Federal Rule of Civil Procedure 16(b)(4).
25           IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
26           The trial date of May 19, 2020, and all other upcoming dates in this case, are hereby
27 VACATED.
28           The parties shall file a Joint Status Report on or before June 1, 2020, with an agreed



      Order Continuing Trial – 1
1 proposed schedule for a trial date and all pretrial deadlines. If the parties do not agree on a
2 proposed schedule, each side shall set forth, in a single report, separate proposals for the trial
3 date and pretrial deadlines.
4           If the parties believe that the pretrial conference or other anticipated hearings may be
5 effectively conducted by video/teleconference, they may identify those hearings in the Joint
6 Status report.
7           IT IS SO ORDERED.
8           Dated this 8th day of April, 2020.
9
10
11
12
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Order Continuing Trial – 2
